             Case 17-81735-TLS                    Doc          Filed 10/09/20 Entered 10/09/20 13:12:37                            Desc Main
                                                               Document      Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1    Carol Rae Thelen
             aka Carol R Thelen


 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the District of NEBRASKA

 Case number 17-81735-TLS

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: U.S. BANK TRUST, N.A., AS TRUSTEE FOR                           Court claim no. (if known): 1-1
LSF9 MASTER PARTICIPATION TRUST
Last 4 digits of any number you use to                                            Date of payment change: 11/23/2020
identify the debtor’s account: 9854                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $3,221.35
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         ■ No.
         □ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment:                               New escrow payment:


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         □ No
         ■ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:            4.250%                          New interest rate:          3.500%

         Current principal and interest payment: $2,979.62           New principal and interest payment: $3,221.35


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
            Case 17-81735-TLS                    Doc            Filed 10/09/20 Entered 10/09/20 13:12:37                             Desc Main
                                                                Document      Page 2 of 5


 Debtor 1 Carol Rae Thelen aka Carol R Thelen                        Case number (if known) 17-81735-TLS

           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ ____Erin Elam __________________
                                       Date ____10/9/2020____________________
     Signature



  Print             _____Erin Elam________________________________________                            Title   Authorized Agent for Creditor
                    First Name                    Middle Name       Last Name


  Company           Robertson, Anschutz, Schneid & Crane LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                 State       ZIP Code

  Contact Phone     470-321-7112                                                                      Email ___eelam@Rascrane.com __________________________




Official Form 410S1                                    Notice of Mortgage Payment Change                                                      page 2
          Case 17-81735-TLS      Doc     Filed 10/09/20 Entered 10/09/20 13:12:37     Desc Main
                                         Document      Page 3 of 5


                                       CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on                  October 9, 2020                 , I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has been
served via United States Mail to the following:

Carol Rae Thelen
55093 849th Road
Norfolk, NE 68701

And via electronic mail to:

Bruce C. Barnhart
12100 W Center Rd
Suite 519
Omaha, NE 68144

Kathleen Laughlin
Chapter 13 Trustee's Office
13930 Gold Circle
Suite 201
Omaha, NE 68144

Jerry Jensen
Acting Assistant UST
U.S. Trustee's Office
111 South 18th Plz, Suite 1148
Omaha, NE 68102


                                                  By:   /s/ Esther Kudron
                                                        Esther Kudron
                                                        ekudron@rascrane.com




Official Form 410S1                 Notice of Mortgage Payment Change                    page 3
    Case 17-81735-TLS            Doc       Filed 10/09/20 Entered 10/09/20 13:12:37                    Desc Main
                                           Document      Page 4 of 5

                                           PO Box 24610
                                           Oklahoma City, OK 73124-0610




October 2, 2020



DARRELL L THELEN & CAROL R THELEN
55093 849TH RD
NORFOLK NE 68701



Re: Caliber Account Numbe




 Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 036 month period during which your interest
 rate stayed the same, with all subsequent interest rate changes occurring every 006 months thereafter. The next
 adjustment date is on October 23, 2020, so on that date your interest rate and mortgage payment change. After
 that, your Interest rate may change every 006 months for the rest of your loan term.




                                                                                    $3,221.35 (Due November 23,
     Total Monthly Payment                            $2,979.62
                                                                                                2020)




   Interest Rate: We calculated your interest rate by taking a published index rate and adding a certain number of
   percentage points, called the margin. Under your loan agreement, your index rate is 3.250% and your margin is -
   0.500%. The PRIME RATE is published Daily in the WALL STREET JOURNAL. Your change amount was rounded
   by .125%.


   Rate Limit(s): Your rate cannot go higher than 13.750% over the life of the loan. Your rate can change at each
   adjustment by no more than 01.000%. If youve had a short term loan modification that lowered the interest rate
   below the ARM floor rate stated on the Note, the interest rate after the modification expires will adjust to the ARM
   floor.

   New Interest Rate and Monthly Payment: The table above shows your new interest rate and new monthly
   payment. Your new payment is based on the PRIME RATE index, your margin.


    Prepayment Penalty: None



                                                                                                                 1 of 2
Case 17-81735-TLS              Doc      Filed 10/09/20 Entered 10/09/20 13:12:37                     Desc Main
                                        Document      Page 5 of 5



If You Anticipate Problems Making Your Payments:
    ·    Contact Caliber Home Loans, Inc. Customer Service at 800-401-6587 or www.caliberhomeloans.com as
         soon as possible.
    ·    If you seek an alternative to upcoming changes to your interest rate and payment, the following options may
         be possible (most are subject to lender approval):
         ·    Refinance your loan with us or another lender.
         ·    Sell your home and use the proceeds to pay off your current loan.
         ·    Modify your loan terms with us.
         ·    Payment forbearance temporarily gives you more time to pay your monthly payment.

    ·    If you would like contact information for counseling agencies or programs in your area, call the U.S.
         Department     of  Housing     and    Urban    Development    (HUD)    at    800-569-4287     or  visit
         www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm , or the U.S. Consumer Financial Protection Bureau (CFPB) at
         http://www.consumerfinance.gov/mortgagehelp. If you would like contact information for a state housing
         finance agency, contact the U.S. Consumer Financial Protection Bureau (CFPB) at
         http://www.consumerfinance.gov/mortgagehelp.

Should you have any questions regarding this notice, please contact your Customer Service Specialist at 800-401-
6587 between the hours of 8:00 a.m. and 7:00 p.m. Central Time. You can also find useful information about
managing your mortgage payments at our website, www.caliberhomeloans.com.

Sincerely,

Special Loans Department
Caliber Home Loans, Inc.



THIS IS AN ATTEMPT BY A DEBT COLLECTOR TO COLLECT A DEBT AND ANY INFORMATION OBTAINED
WILL BE USED FOR THAT PURPOSE.

Notice to Consumers presently in Bankruptcy or who have a Bankruptcy Discharge: If you are a debtor
presently subject to a proceeding in Bankruptcy Court, of is you have previously been discharged from this
debt be a Federal Bankruptcy Court, this communication is not an attempt to collect a debt but is sent for
informational purposes only or to satisfy certain Federal or State legal obligations.




                                                                                                              2 of 2
